DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 and 29 are objected to because of the following reasons:
With respect to claim 22, the terms “carbon fiber”, “glass fiber”, and “graphite” have antecedent basis and should have a “the” or “said” inserted before each term.  Also, in the last line, the term “the mixture” is inconsistent with the previous recitation of “an uniform mixture” and should read as “the uniform mixture”.
With respect to claim 29, the term “the mixture” in the third line is inconsistent with the previous recitation of “an uniform mixture” and should read as “the uniform mixture”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 11-13, the transitional phrase “is prepared mainly from” is indefinite because it is unclear how limiting “mainly from” is.  Confusion arises from claims 12 and 13 which add additional ingredients which would appear to be excluded from “mainly from” of claim 11.
With respect to claims 14-16 and 25, it is unclear to what degree the term “nano-sized” limits the sizes of the carbon fiber, glass fiber, and graphite, i.e., is the limit 100 nm, 1,000 nm, 10,000 nm?  The specification does not provide guidance.
With respect to claims 17-19 and 26, the term “the main ingredients” lacks antecedent basis.
With respect to claims 20 and 27, they contain the trademarks/trade names 1098, 168, H161, and 412S.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe antioxidant and, accordingly, the identification/description is indefinite.
With respect to claims 23-28, these claims are drawn to a yaw brake pad but refer back to the method claim of claim 22.  It is unclear whether the claims are drawn to a method or to a yaw brake pad.
With respect to claims 23 and 24, the transitional phrase “is prepared mainly from” is indefinite because it is unclear how limiting “mainly from” is.  Confusion arises from claim 24 which adds additional ingredients which would appear to be excluded from “mainly from” of claim 23.
With respect to claims 21, 22, 29, and 30, they are rejected for failing to cure the deficiencies of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 22, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gruell (US 2017/0198751).
With respect to claim 11, Gruell discloses a bearing cage prepared from a polyetheretherketone (PEEK) and less than 30 wt % of a reinforcing material (abstract) which includes glass fibers, carbon fibers, and/or graphite (paragraph 0009).
Gruell fails to disclose the relative amount of each carbon fiber, glass fiber, and graphite.
Even so, Gruell clearly teaches mixtures of the three reinforcing materials in an amount of less than 30 wt % with the remaining being PEEK.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize mixture of carbon fiber, glass fiber, and graphite with the claimed ranges—absent a showing of unexpected results for the claimed amounts.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
While Gruell does not disclose a yaw brad pad, it is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  Furthermore, MPEP 2111.02 states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  
With respect to claim 14, the polyether etherketone of Gruell is solid at room temperature and would be expected to be granular.
Gruell does not disclose the particle sizes of the glass fiber, carbon fiber, or graphite, however, it is the examiner’s position that the particle sizes are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Specifically, the particle size determines the reinforcing effects.  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate particle sizes including those within the scope of the present claims so as to produce desired end results.
	With respect to claims 22 and 30, Gruell discloses molding the material by injection molding (paragraph 0009).
With respect to claim 25, the polyether etherketone of Gruell is solid at room temperature and would be expected to be granular.
Gruell does not disclose the particle sizes of the glass fiber, carbon fiber, or graphite, however, it is the examiner’s position that the particle sizes are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Specifically, the particle size determines the reinforcing effects.  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate particle sizes including those within the scope of the present claims so as to produce desired end results.

Claims 17, 20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gruell (US 2017/0198751) in view of Qiao (CN 106243620, machine translation).
The discussion with respect to Gruell in paragraph 4 above is incorporated here by reference.
Gruell fails to disclose the addition of a heat stabilizer.
Qiao discloses a polyether ether ketone composite material comprising 100 parts by mass PEEK and 0.3-1 parts by mass antioxidant (abstract), wherein the antioxidant is preferably Antioxidant 168 (page 3, line 1).
Given that both Gruell and Qiao are drawn to polyether ether ketone composite materials and further given that a suitable additive includes antioxidant in an amount of 0.3-1 parts by mass per 100 parts by mass PEEK which overlaps with claimed range, it would have been obvious to one of ordinary skill in the art to additive a heat stabilizer (i.e., antioxidant) to Gruell’s composite.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gruell (US 2017/0198751) in view of Meakin (US 7,608,648).
The discussion with respect to Gruell in paragraph 4 above is incorporated here by reference.
	Gruell discloses molding the material by injection molding (paragraph 0009) but fails to disclose a step of pelletizing the mixture through extrusion before injection molding.
	It is the examiner’s position that forming pellets by extrusion for use in injection molding is well known to those skilled in the art of thermoplastic molding.  Evidence to support the examiner’s position is found in Meakin which discloses a polyether etherketone material (abstract) and teaches that it is molded by extruding the composition to form pellets or granules followed by injection molding (claim 8).
	Therefore, it would have been obvious to one of ordinary skill in the art to utilize a step of pelletizing the mixture by exrusion before injection molding in the method of making the composite of Gruell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn